DETAILED ACTION
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney Stephanie Tinsley, Reg. No. 72621 on 07/14/2021. The application has been amended as follows:
Claim 1 (Currently amended) A base station comprising: a first encoder configured to encode a first set of bits with a first coding rate; a second encoder configured to encode a second set of MTC information bits with a second coding rate; a modulator configured to modulate the first set of MTC information bits and the second set of MTC information bits to generate a layer modulated signal; and a transmitter configured to broadcast the layer modulated signal as a first transmission such that a first MTC device receiving the transmission above a signal quality threshold can recover the first set of MTC information bits and the second set of MTC information bits and such that a second MTC device receiving the transmission below the signal quality threshold can recover the first set of MTC information bits using a lower modulation order lower than a high modulation order, wherein R1=K1/(pL/2) and R2=K2/(pL/2), where R1 is the first coding rate, R2 is the second coding rate, K1 is a number of first set of MTC information bits, K2 is a number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols generated by the modulator.
Claim 2 (Canceled).
Claim 3 (Canceled).
Claim 4 (Canceled)
Claim 5 (Currently amended) The base station of claim [[4]]1, wherein R1 is less than R2, each symbol comprises most significant bits and least significant bits such that the most significant bits are coded bits from the first encoded and the least significant bits are coded bits from the second encoder.
Claim 6 (Currently amended) A communication system comprising: a base station comprising: a first encoder configured to encode a first set bits with a first coding rate; a second encoder configured to encode a second set of MTC information bits with a second coding rate; a modulator configured to modulate the first set of MTC information bits and the second set of MTC information bits to generate a layer modulated signal; and a transmitter configured to broadcast the layer modulated signal as a first transmission such that a first MTC device receiving the transmission above a signal quality threshold can recover the first set of MTC information bits and the second set of MTC information bits and such that a second MTC device receiving the transmission below the signal quality threshold can recover the first set of MTC information bits using a lower modulation order lower than a high modulation order; and a relay station comprising: a receiver configured to receive the first transmission; a demodulator configured to apply the high modulation order to demodulate the first transmission to generate the second set of , wherein R1=K1/(pL/2) and R2=K2/(pL/2), where R1 is the first coding rate, R2 is the second coding rate, K1 is a number of first set of MTC information bits, K2 is a number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols generated by the modulator.     
	Claim 7 (Canceled)
	Claim 8 (Canceled)
	Claim 9 (Canceled)
	Claim 10 (Currently Amended) A machine type communication (MTC) device comprising: a first receiver configured to: receive, from a base station, a first signal comprising MTC information, the first signal modulated using layered modulation such that a first set of MTC information bits is modulated with a high modulation order and that a second set of MTC information bits is modulated with a lower modulation order lower than the higher modulation order; a demodulator configured to demodulate the first signal using the lower modulation order to recover a set of coded bits; a decoder configured to decode the set of coded bits to recover the first set of MTC information bits; a second receiver configured to receive, from a relay station, a second signal comprising the second set of MTC information bits, wherein a number of the second set of MTC information bits is an integer multiple of a number of the first set of MTC information bits and wherein R1=K1/(pL/2) and R2=K2/(pL/2), where: R1 is the first coding rate, R2 is the second coding rate, K1 is the number of first set of MTC information bits, K2 is the number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols in the first signal.
	Claim 12 (Canceled).
	Claim 13 (Canceled).

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5-6, 10-11 and 14-15 are allowed.
The invention is directed to methods for transmitting information to machine type communication (MTC) devices using layered modulation with multiple coding rates. Each of the independent claims 1, 6 and 10 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 1, A base station comprising: a first encoder configured to encode a first set of machine type communication (MTC) information bits with a first coding rate; a second encoder configured to encode a second set of MTC information bits with a second coding rate; a modulator configured to modulate the first set of MTC information bits and the second set of MTC information bits to generate a layer modulated signal; and a transmitter configured to broadcast the layer modulated signal as a first transmission such that a first MTC device receiving the transmission above a signal quality threshold can recover the first set of MTC information bits and the second  information bits and such that a second MTC device receiving the transmission below the signal quality threshold can recover the first set of MTC information bits using a lower modulation order lower than a high modulation order, wherein R1=K1/(pL/2) and R2=K2/(pL/2), where R1 is the first coding rate, R2 is the second coding rate, K1 is a number of first set of MTC information bits, K2 is a number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols generated by the modulator.
	Regarding claim 6, A communication system comprising: a base station comprising: a first encoder configured to encode a first set of machine type communication (MTC) information bits with a first coding rate; a second encoder configured to encode a second set of MTC information bits with a second coding rate; a modulator configured to modulate the first set of MTC information bits and the second set of MTC information bits to generate a layer modulated signal; and a transmitter configured to broadcast the layer modulated signal as a first transmission such that a first MTC device receiving the transmission above a signal quality threshold can recover the first set of MTC information bits and the second set of MTC information bits and such that a second MTC device receiving the transmission below the signal quality threshold can recover the first set of MTC information bits using a lower modulation order lower than a high modulation order; and a relay station comprising: a receiver configured to receive the first transmission; a demodulator configured to apply the high modulation order to demodulate the first transmission to generate the second set of coded bits; a decoder configured to decode the second set of coded bits to generate the second set of MTC information bits; a transmitter configured to transmit the second set , wherein R1=K1/(pL/2) and R2=K2/(pL/2), where R1 is the first coding rate, R2 is the second coding rate, K1 is a number of first set of MTC information bits, K2 is a number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols generated by the modulator.
Regarding claim 10, A machine type communication (MTC) device comprising: a first receiver configured to: receive, from a base station, a first signal comprising MTC information, the first signal modulated using layered modulation such that a first set of MTC information bits is modulated with a high modulation order and that a second set of MTC information bits is modulated with a lower modulation order lower than the higher modulation order; a demodulator configured to demodulate the first signal using the lower modulation order to recover a set of coded bits; a decoder configured to decode the set of coded bits to recover the first set of MTC information bits; a second receiver configured to receive, from a relay station, a second signal comprising the second set of MTC information bits, wherein a number of the second set of MTC information bits is an integer multiple of a number of the first set of MTC information bits and wherein R1=K1/(pL/2) and R2=K2/(pL/2), where: R1 is the first coding rate, R2 is the second coding rate, K1 is the number of first set of MTC information bits, K2 is the number of second set of MTC information bits, p is an order of modulation of the high order modulation, and L is a number of symbols in the first signal. 
	Therefore, the independent claims 1 and 10, together with their respective dependent claims, and claim 6 are allowed for the reason given above. 

Claims 5 and 11, 14-15 are allowed since they depend on claims 1 and 10 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        7/15/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473